            Case 1:20-cr-00135-JMF Document 177 Filed 07/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      20-CR-135 (JMF)
                                                                       :
ALEXANDER ARGUEDAS et al.,                                             :          ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Given the impracticability, if not impossibility, of holding a conference in this multi-
defendant case due to the COVID-19 emergency, the parties’ request for an adjournment, see ECF
No. 173, is GRANTED, and the pretrial conference is ADJOURNED to November 2, 2020, at 3:00
p.m. The Court agrees with defense counsel that it is premature to schedule trial at this time, but
counsel should be prepared to discuss trial dates at the November pretrial conference. Further, in
the interest of moving the case forward, the Court believes that it is appropriate to set a deadline for
defense motions. Accordingly, unless and until the Court orders otherwise, any defense motion
(other than motions for a severance based on the number of defendants or Bruton motions — which
should be filed closer to any trial) shall be filed by October 29, 2020. The Government shall file
any opposition, in the form of a single, consolidated memorandum of law, by November 12, 2020;
and any reply shall be filed by November 19, 2020. If counsel believe that that schedule should be
modified, due to the COVID-19 emergency or otherwise, they should confer with one another and
then propose an alternative schedule by letter motion.

       The Court excludes time under the Speedy Trial Act between today and November 2, 2020,
finding that the interests served by excluding that time outweigh the interests of the Defendants and
the public in a speedy trial because it will allow Defendants and defense counsel to continue
reviewing the voluminous discovery and, public health circumstances permitting, to confer; and will
allow Defendants to prepare any motions that they wish to file.

        SO ORDERED.

Dated: July 20, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
